         Case 1:21-cr-00028-APM Document 155 Filed 04/13/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
     Plaintiff,

vs.                                                                  CASE NO.: 21-CR-28 (APM)

KELLY MEGGS and CONNIE MEGGS,
     Defendants.
                                              /

                 DEFENDANTS’ MOTION FOR BILL OF PARTICULARS

       COME NOW the defendants, KELLY MEGGS and CONNIE MEGGS, who, by and

through undersigned counsel and pursuant to Federal Rule of Criminal Procedure 7(f), jointly file

this Motion for Bills of Particulars seeking an Order directing the government to supply the

following particulars in reference to the indictment filed in the above captioned case:

       1. With respect to Count One, the date of the earliest statement and/or event upon which

the prosecution will rely to prove that the conspiracy existed.

       2. With respect to Count One, the nature of any and all statements and/or events, other than

those already contained in the indictment, upon which the prosecution intends to rely to prove that

the conspiracy existed.

       3. With respect to Count One, the date and nature of the earliest statement and/or event

upon which the prosecution will rely to establish when KELLY MEGGS joined the conspiracy.

       4. With respect to Count One, the date and nature of the earliest statement and/or event

upon which the prosecution will rely to establish when CONNIE MEGGS joined the conspiracy.
         Case 1:21-cr-00028-APM Document 155 Filed 04/13/21 Page 2 of 4




       5.      With respect to Count One, each and every statement upon which the government

intends to rely to establish that KELLY MEGGS intended to enter the U.S. Capitol building prior

to doing so on January 6th, 2021.

       6.      With respect to Count One, each and every statement upon which the government

intends to rely to establish that CONNIE MEGGS intended to enter the U.S. Capitol building prior

to doing so on January 6th, 2021.

        7.     With respect to Count Three, an identification of each act committed by KELLY

MEGGS that caused damage to the Capitol and the monetary amount of that damage.

       8.       With respect to Count Three, an identification of each act committed by CONNIE

MEGGS that caused damage to the Capitol and the monetary amount of that damage.

                        MEMORANDUM OF LAW IN SUPPORT OF
                         MOTION FOR BILL OF PARTICULARS

       Federal Rule of Criminal Procedure 7(f) provides that the Court may direct the filing of a

bill of particulars upon the motion of a defendant. The purpose of a bill of particulars is to apprise

the defendant of the nature of the charges, in such a way as to ensure that he or she: (1) understands

the charges, (2) can prepare a defense, (3) can avoid prejudicial surprise at trial, and (4) can be

possible be protected against retrial for the same offense. United States v. Butler, 822 F. 2d 1191

(D.C. Cir. 1987); See, e.g., United States v. Ramirez, 602 F. Supp. 783, 793 (S.D.N.Y. 1985). The

determination as to whether a bill of particulars should be provided is within the discretion of the

trial court. United States v. Butler, 822 F. 2d at 1194.

       In the present case, the defendants are charged in Count One of the above captioned

indictment with conspiracy to obstruct an official proceeding; namely, Congress’ certification of

the Electoral College vote for the 2020 United States Presidential Election. Doc. 127. The
         Case 1:21-cr-00028-APM Document 155 Filed 04/13/21 Page 3 of 4




government alleges the existence of an agreement to do so and that part of the conspiracy was

“[f]orcibly storming past exterior barricades, Capitol Police, and other law enforcement officers,

and entering the Capitol complex in executing the January 6th operation” in violation of Title 18

United States Code, Section 1512(c)(2).” It is further alleged that the defendants forcibly entered

the Capitol thereby causing to the building in an amount in excess of $1,000.00 in violation of

Title 18 United States Code, Section 1361. Doc. 127.

        While government alleges in its indictment the existence of a conspiracy joined by Mr.

and Mrs. Meggs that spanned “from November 3, 2020 through January 6, 2021,” it was recently

revealed that the transcript of a particular encrypted chat alleged to have transpired as part of the

planning of the January 6th incident “prior to January 6, 2021, … does not contain any explicit

references to a plan to forcibly enter the U.S. Capitol on January 6, 2021.” Because the allegations

in the indictment as to the conspiracy clearly pre-date January 6th, 2021, the information sought by

this Motion for Bill of Particulars is absolutely necessary to permit Mr. and Mrs. Meggs to

adequately prepare a defense to the conspiracy alleged in Count One.

       Additionally, in Count Three of the indictment, it is specifically alleged that the defendants

caused damage to the United States Capitol building in excess of $1,000.00. In a communication

received from the government regarding video evidence of the defendants allegedly entering the

Capitol, the government concedes the damage to the building occurred prior to Mr. and Mrs.

Meggs physically making it to the point of entry of the building, clearly establishing neither of

them caused any damage as alleged in the indictment. The government, however, couches its

admission by stating “[t]he timing of the other damage is not clear at this time.” The inference

appears to be that the government anticipates there to be evidence of other damage caused by the
         Case 1:21-cr-00028-APM Document 155 Filed 04/13/21 Page 4 of 4




defendants sufficient to warrant the charge. In light of the government’s admission as to the

evidence as to Count Three, in order for the defendants to adequately prepare a defense to that

charge, a Bill of Particulars specifically setting forth the information sought hereby is absolutely

essential.

        WHEREFORE, it is respectfully requested that the Court grant this Motion for Bill of

Particulars.


                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
                                                     201 S.W. 2nd Street, Suite 101
                                                     Ocala, FL 34471
                                                     (352) 629-4466
                                                     david@dwilsonlaw.com
                                                     Trial Attorney for Defendants
                                                     D.C. Bar ID: FL0073




                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on April 13, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to the following: Office of the United States Attorney.



                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
